NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kenneth Smolik on 28 September 2021.

The application has been amended as follows: 
Cancel claims 19.
In claim 3, line 3: “update, dynamically and in real-time and via the computing device, the graphical user interface .”
In claim 5, lines 3-5: “update, dynamically and in real-time and via the computing device, the information in the tabular format, wherein the update comprises generating, for each data transmission of the plurality of data transmissions, a new row.”
In claim 16, lines 1-2: “The method of claim 15 [[14]], further comprising:
graphical user interface ”
In claim 17, line 3-5: “updating, dynamically and in real-time and via the computing device, the information in the tabular format, wherein the update comprises generating, for each data transmission of the plurality of data transmissions, a new row.”
Add claim 21:
“The method of claim 14, wherein the one or more security actions comprise modifying, via the computing device, an access permission of an enterprise user associated with the anomalous data transmission.”
Add claim 22:
“The method of claim 14, wherein the one or more security actions comprise reviewing, via the computing device, a content of the anomalous data transmission.”

Reasons for Allowance
Claims 1-18 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Although the prior art of record (such as Koottayi et al. (US 2018/0288063 A1)) teaches at least one processor (0060, line 3); a communication interface communicatively coupled to the at least one processor (Figure 15); and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to (0060, lines 4-6): collect, in real-time and via a computing device and via a wireless network, information associated with a plurality of data transmissions between applications, wherein the information comprises (0061, lines 8-13; 0067, lines 1-18; 0138, lines 15-21): for each data transmission of the plurality of data transmissions, an indication of a source application and a destination application (0137, lines 21-27; 0138, lines 11-24; 0140, lines 2-7), for each data transmission of the plurality of data transmissions, a first indication whether the data transmission was sent by the source application (0138, lines 7-12), and for each data transmission of the plurality of data transmissions, a second indication whether the data transmission was received by the destination application (0138, lines 7-12); identify, based on the detecting, the particular data transmission as an anomalous data transmission (0141, lines 12-17); and trigger, via the computing device, one or more security actions to mitigate the anomalous data transmission (0141, lines 12-17), none of the prior art of record alone or in combination teaches compare, via the computing device and in real-time and for each data transmission of the plurality of data transmissions, the first indication and the second indication; detect, via the computing device and based on the comparing and for a particular data transmission, a lack of a match between the first indication and the second indication.
The closest prior art made of record are:
Koottayi discloses a system and method for anomaly detection and access management.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Albero et al. (US 2021/0211445 A1) discloses a system and method for real-time validation of data transmissions based on security profiles.
Albero et al. (US 2021/0211446 A1) discloses a system and method for real-time classification of content in a data transmission.
Anvari (US 2013/0198845 A1) discloses a system and method for monitoring a wireless network for a distributed denial of service attack.
Atkinson et al. (US 2021/0250365 A1) discloses a system and method for cyber defense.
Bhatia et al. (US 2021/0092132 A1) discloses a system and method for securing industrial networks.
Bostrom et al. (US 2012/0331544 A1) discloses a system and method for detection of rogue client-agnostic NAT device tunnels.
Compagna et al. (US 2020/0296126 A1) discloses a system and method for detecting web application vulnerabilities.
Compton (US 2021/0112091 A1) discloses a system and method for denial-of-service detection and mitigation solution.
Corrales et al. (US 2017/0149811 A1) discloses a system and method for identifying compromised devices within industrial control systems.
Francy et al. (US 2016/0182559 A1) discloses a system and method for policy-based network security.
Freedman et al. (US 2017/0208077 A1) discloses a system and method for network monitoring, detection, and analysis.
Leon (US 2018/0359259 A1) discloses a system and method for secure network-accessible system for executing remote applications.
Lotem et al. (US Patent 8,407,798 B1) discloses a system and method for simulation aided security event management.
Moore (US 2016/0072709 A1) discloses a system and method for filtering network data transfers.
Rhee et al. (US 2019/0104108 A1) discloses a system and method for host behavior and network analytics based automotive secure gateway.
Ruvio et al. (US 2015/0271201 A1) discloses a system and method for device for detection and prevention of an attack on a vehicle.
Wei et al. (US 2021/0092153 A1) discloses a system and method for DDPS attack detection and mitigation for industrial SDN network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.